 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:19-cr-00302-JAD-EJY
 4
                   Plaintiff,                        ORDER
 5
            v.                                               ECF No. 32
 6
     KELVIN LAMAR OWENS,
 7
                   Defendant.
 8
 9
10          Based on the parties' stipulation, IT IS THEREFORE ORDERED that the

11   revocation hearing currently scheduled for Tuesday, May 11, 2021 at 2:00 p.m., be vacated

12   and continued to June 24, 2021, at 11:00 a.m.

13          DATED this 6th day of May 2021.

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
